Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Second Amended and Restated Employment Agreement (the “Agreement”) made as
of this 1st day of February, 2008, between PerkinElmer, Inc., a Massachusetts
corporation (hereinafter called the “Company”), and Robert F. Friel (hereinafter
referred to as the “Employee”).

WITNESSETH:

WHEREAS, the Employee is employed by the Company in a management position
pursuant to an Amended and Restated Employment Agreement effective as of the 8th
day of January, 2004 (the “First Restated Agreement”); and

WHEREAS, the Employee and the Company wish to amend and restate the First
Restated Agreement, with this Agreement to supersede all prior agreements
between the parties;

NOW, THEREFORE, in consideration of the sum of One Dollar, and of the mutual
covenants herein contained, the parties agree as follows:

 

1.      (a)    Except as hereinafter otherwise provided, the Company agrees to
employ the Employee as the Chief Executive Officer and President of the Company,
and the Employee agrees to remain in the employment of the Company in that
capacity for a period of one year from the date hereof and from year to year
thereafter until such time as this Agreement is terminated.

 

  (b) The Company will, during each year of the term of this Agreement, place in
nomination before the Board of Directors of the Company the name of the Employee
for election as the Chief Executive Officer and President of the Company except
when a notice of termination has been given in accordance with Paragraph 5(b).

 

2. The Employee agrees that, during the specified period of employment, he
shall, to the best of his ability, perform his duties, and shall devote his full
business time, best efforts, business judgment, skill and knowledge to the
advancement of the Company and its interests and to the discharge of his duties
and responsibilities hereunder. The Employee shall not engage in any business,
profession or occupation which would conflict with the rendition of the
agreed-upon services, either directly or indirectly, without the prior approval
of the Board of Directors, except for personal investment, charitable and
philanthropic activities.

 

3. During the period of his employment under this Agreement, the Employee shall
be compensated for his services as follows:

 

  (a) Except as otherwise provided in this Agreement, he shall be paid a salary
during the period of this Agreement at a base rate to be determined by the
Company on an annual basis. Except as provided in Paragraph 3(d), such annual
base salary shall under no circumstances be fixed at a rate below the annual
base rate then currently in effect.



--------------------------------------------------------------------------------

  (b) He shall be reimbursed for any and all monies expended by him in
connection with his employment for reasonable and necessary expenses on behalf
of the Company in accordance with the policies of the Company then in effect.

 

  (c) He shall be eligible to participate under any and all bonus, benefit,
pension (including supplemental executive retirement (“SERP”)), compensation,
and equity and incentive plans which are, in accordance with Company policy and
the terms of the plan, available to persons in his position (within the
limitation as stipulated by such plans). Such eligibility shall not
automatically entitle him to participate in any such plan.

 

  (d) If, because of adverse business conditions or for other reasons, the
Company at any time puts into effect salary reductions applicable at a single
rate to all management employees of the Company generally, the salary payments
required to be made under this Agreement to the Employee during any period in
which such general reduction is in effect may be reduced by the same percentage
as is applicable to all management employees of the Company generally. Any
benefits made available to the Employee which are related to base salary shall
also be reduced in accordance with any salary reduction.

 

4.      (a)    During the period of employment by the Company, and thereafter
for the longer of one year or any period during which the Company shall pay
Employee severance benefits under this Agreement, the Employee will not directly
or indirectly: (i) as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as the holder of not more than one percent (1%) of the
total outstanding stock of a publicly held company), engage directly or
indirectly in any business or entity which competes with the business conducted
by the Company or its affiliates in any city or geographic area in which the
company or its affiliates conduct material operations at the time of termination
of employment under this Agreement, except as approved in advance by the Board
after full and adequate disclosure; or (ii) recruit, solicit or induce, or
attempt to induce, any employee or employees of the company to terminate their
employment with, or to otherwise cease their relationship with, the Company; or
(iii) solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts, of the
Company.

 

  (b) If any restriction set forth in this Paragraph 4 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographical area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

 

  (c) The restrictions contained in this Paragraph 4 are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose. The Employee agrees that any breach
of this Paragraph 4 will cause the Company substantial and irrevocable damage
and

 

2

Employment Agreement



--------------------------------------------------------------------------------

 

therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company shall have the right to seek specific
performance and injunctive relief.

 

  (d) The Employee acknowledges that he has signed and is bound by the Employee
Patent and Proprietary Information Utilization Agreement attached hereto.

 

  (e) During the period of his employment by the Company or for any period
during which the Company shall continue to pay the Employee his salary under
this Agreement, whichever shall be longer, the Employee shall not in any way
whatsoever aid or assist any party seeking to cause, initiate or effect a Change
in Control of the Company as defined in Paragraph 6 without the prior approval
of the Board of Directors.

 

5. Except for the Employee covenants set forth in Paragraph 4, which covenants
shall remain in effect for the periods stated therein, and subject to Paragraph
6, this Agreement shall terminate upon the happening of any of the following
events and (except as provided herein) all of the Company’s obligations under
this Agreement, including, but not limited to, making payments to the Employee
shall cease and terminate:

 

  (a) On the effective date set forth in any resignation submitted by the
Employee and accepted by the Company, or if no effective date is agreed upon,
the date of receipt of such resignation letter.

 

  (b) At the death of the Employee.

 

  (c) At the termination of the Employee for cause. As used in the Agreement,
the term “cause” shall mean:

 

  (i) Misappropriating any funds or property of the Company;

 

  (ii) Unreasonable refusal to perform the duties assigned to him under this
Agreement;

 

  (iii) Conviction of a felony;

 

  (iv) Continuous conduct bringing notoriety to the Company and having an
adverse effect on the name or public image of the Company;

 

  (v) Violation of the Employee’s covenants as set forth in Paragraph 4 above;
or

 

  (vi) Continued failure by the Employee to observe any of the provisions of
this Agreement after being informed of such breach.

 

  (d) At termination of the Employee by the Company without cause.

 

3

Employment Agreement



--------------------------------------------------------------------------------

  (e) Twelve months after written notice of termination (a “Disability
Termination Notice”) is given by the Company to the Employee based on a
determination by the Board of Directors that the Employee is disabled (which,
for purposes of this Agreement, shall mean that the Employee is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, with
such determination to be made by the Board of Directors, in reliance upon the
opinion of the Employee’s physician or upon the opinion of one or more
physicians selected by the Company). A Disability Termination Notice shall be
deemed properly delivered if given by the Company to the Employee on the 180th
day of disability of the Employee. Notwithstanding the foregoing, if, during the
twelve-month period following proper delivery of a Disability Termination Notice
as aforesaid, the Employee is no longer disabled and is able to return to work,
such Disability Termination Notice shall be deemed automatically rescinded upon
the Employee’s return to work, and the employment of the Employee shall continue
in accordance with the terms of this Agreement. During the first 180 days of
continuous disability of the Employee, the Company will make monthly payments to
the Employee in an amount equal to the difference between his base salary and
the benefits received by the Employee under the Company’s Short-Term Disability
Income Plan. During the twelve-month period following proper delivery of a
Disability Termination Notice as aforesaid, the Company will make monthly
payments to the Employee in an amount equal to the difference between his base
salary and the benefits provided by the Company’s Long-Term Disability Plan. If
any payments to the Employee under the Company’s Long-Term Disability Plan are
not subject to federal income taxes, the payments to be made directly by the
Company pursuant to the preceding sentence shall be reduced such that the total
amount received by the Employee (from the Company and from the Long-Term
Disability Plan), after payment of any income taxes, is equal to the amount that
the Employee would have received had he been paid his base salary, after payment
of any income taxes on such base salary.

 

  (f)

Notwithstanding the foregoing provisions, in the event of the termination of the
Employee by the Company without cause pursuant to Paragraph 5(d), the Employee
shall, for a period of two years from the date of such termination, (i) continue
to receive his Full Salary (as defined below), which shall be payable in
accordance with the payment schedule in effect immediately prior to his
employment termination, and (ii) continue to be entitled to participate in all
employee benefit plans and arrangements of the Company (such as life, health and
disability insurance and automobile arrangements but excluding qualified
retirement plans, incentive arrangements and grants of equity awards) to the
same extent (including coverage of dependents, if any) and upon the same terms
as were in effect immediately prior to his termination. In the event of the
termination of the Employee by the Company without cause, the Employee’s vested
option awards shall remain exercisable through the period ending on the earlier
of (A) the first anniversary of the date the Employee’s employment with the
Company terminates, or (B) the expiration of the original term of the option.

 

4

Employment Agreement



--------------------------------------------------------------------------------

 

In addition, effective on the date of the Employee’s termination by the Company
without cause, the Employee shall, for purposes of calculating the amount of his
benefit payable under the SERP pursuant to Paragraph 5.1 thereof, be credited
with two additional years of “credited service.” For purposes of this Agreement,
“Full Salary” shall mean the Employee’s annual base salary, plus the amount of
any bonus or incentive payments (excluding payments under the Company’s
long-term incentive program) earned or received by the Employee with respect to
the last full fiscal year of the Company for which all bonus or incentive
payments (excluding payments under the Company’s long-term incentive program) to
be made have been made.

 

  (g) In the event of a termination of employment pursuant to Paragraph 5(a),
(b) or (c), the Company shall pay the Employee his full salary through the date
of termination of employment.

 

6.      (a)    In the event of a Change in Control of the Company (as defined
below),

 

  (i) The provisions of this Agreement shall be amended as follows:

 

  (A) Paragraph 1(a) shall be amended to read in its entirety as follows:

“Except as hereinafter otherwise provided, the Company agrees to continue to
employ the Employee in the position of Chief Executive Officer and President of
the Company, and the Employee agrees to remain in the employment in the Company
in that capacity, for a period of three (3) years from the date of the Change in
Control. Except as provided in Paragraph 3d, the Employee’s salary as set forth
in Paragraph 3a and his other employee benefits pursuant to the plans described
in Paragraph 3c shall not be decreased during such period.”

 

  (B) Paragraph 5(a) shall be amended by the addition of the following provision
at the end of such paragraph:

“provided that the Employee agrees not to resign, except for Good Reason (as
defined below), during the one-year period following the date of the Change in
Control.”

 

  (C) Paragraph 5(f) shall be amended to read in its entirety as follows:

“Notwithstanding the foregoing provisions, if, within 36 months following the
occurrence of a Change in Control, the Employee’s employment by the Company is
terminated (i) by the Company

 

5

Employment Agreement



--------------------------------------------------------------------------------

other than for Cause, which shall not include any failure to perform his duties
hereunder after giving notice or termination for Good Reason, disability or
death or (ii) by the Employee for Good Reason, (A) the Company shall pay to the
Employee, on the date of his employment termination, a lump sum cash payment in
an amount equal to the sum of (x) his unpaid base salary through the date of
termination, (y) a pro rata portion of his prior year’s bonus and (z) his Full
Salary (as defined below) multiplied by three (provided, however, that if the
Change in Control is not described in Section 409(a)(2)(v), such payment shall
be made on the same schedule as provided in Paragraph 5(f) prior to the
application of this Paragraph 6), and (B) the Employee shall for 36 months
following such termination of employment be eligible to participate in all
employee benefit plans and arrangements of the Company (such as life, health and
disability insurance and automobile arrangements but excluding qualified
retirement plans, incentive arrangements and grants of equity awards) to the
same extent (including coverage of dependents, if any) and upon the same terms
as were in effect immediately prior to the Change in Control to the extent the
Employee was then eligible to participate in such benefit plans and arrangements
of the Company. For purposes of this Agreement, “Full Salary” shall mean the
Employee’s then current annual base salary, plus the amount of any bonus or
incentive payments excluding the cash portion of the Company’s long-term
incentive program) received by the Employee with respect to the last full fiscal
year of the Company prior to the Change in Control for which all bonus or
incentive payments (excluding the cash portion of the Company’s long-term
incentive program) to be made have been made.”

 

  (D) Paragraph 8 shall be amended to read in its entirety as follows:

“The Employee may pursue any lawful remedy he deems necessary or appropriate for
enforcing his rights under this Agreement following a Change in Control of the
Company, and all costs incurred by the Employee in connection therewith
(including without limitation attorneys’ fees) shall be promptly

 

6

Employment Agreement



--------------------------------------------------------------------------------

reimbursed to him by the Company, regardless of the outcome of such endeavor.”

 

  (ii) The Employee’s outstanding restricted stock, option awards, or similar
equity awards shall fully vest, and the vested option awards shall remain
exercisable through the period ending on the earlier of:

 

  (A) the later of (I) the third anniversary of the Change in Control or (II)
the first anniversary of the date the Employee’s employment with the Company
terminates, or

 

  (B) the expiration of the original term of the option.

 

  (iii) The Employee shall become fully vested in the SERP and, for purposes of
calculating the amount of his benefit payable under the SERP pursuant to
Paragraph 5.1 thereof, shall be credited with three additional years of
“credited service.”

 

  (iv)

Payments under this Agreement or any other plan or arrangement covering the
Employee shall be made without regard to whether the deductibility of such
payments (or any other “parachute payments,” as that term is defined in
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), to
or for the benefit of the Employee) would be limited or precluded by
Section 280G and without regard to whether such payments (or any other
“parachute payments” as so defined in said Section 280G) would subject the
Employee to the federal excise tax levied on certain “excess parachute payments”
under Section 4999 of the Code (the “Excise Tax”). The Employee shall be
entitled to receive one or more payments (each, a “Gross-Up Payment”) which
shall be an amount equal to the sum of (a) the Excise Tax imposed on any
parachute payment, whether or not payable under this Agreement, and (b) the
amount necessary to pay all additional taxes imposed on (or economically borne
by) the Employee (including the Excise Tax, state and federal income taxes and
all applicable withholding taxes) attributable to the receipt of a Gross-Up
Payment, computed assuming the application of the maximum tax rates provided by
law, so that after the payment of all applicable income taxes and excise taxes,
the Employee will be in the same economic position in which he would have been
if the Excise Tax had not been applicable. The determination of a Gross-Up
Payment shall be made at the Company’s expense by the Company’s independent
auditors or by such other certified public accounting firm as the Board of
Directors of the Company may designate prior to a Change in Control of the
Company. A Gross-Up Payment shall be made at least 14 business days in advance
of the due date of any Excise Tax, except that any Gross-Up Payment related to
payments pursuant to Paragraph 6(a)(i)(D) shall be made upon termination of
employment. In the event of any underpayment or overpayment under this Paragraph
6(a)(iv) as determined by the Company’s independent auditors

 

7

Employment Agreement



--------------------------------------------------------------------------------

 

(or such other firm as may have been designated in accordance with the preceding
sentence), the amount of such underpayment or overpayment shall forthwith be
paid to the Employee or refunded to the Company, as the case may be, with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, in no event shall any reimbursement of the Employee
for an underpayment be made later than the end of the calendar year following
the calendar year in which the Employee remits the related taxes to the
applicable governmental authority. The provisions for Gross-Up Payment in this
Paragraph 6(a)(iv) shall apply regardless of whether or not the Employee has
terminated employment with the Company.

 

  (b) For purposes of this Agreement, a “Change in Control of the Company” means
an event or occurrence set forth in any one or more of clauses (i) through
(iv) below (including an event or occurrence that constitutes a Change in
Control under one or such clauses but is specifically exempted from another such
clause):

 

  (i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership of any capital stock
or the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this paragraph (i), none of the following
acquisitions of Outstanding Company Common Stock or Outstanding Company Voting
Securities shall constitute a Change in Control: (I) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (II) any
acquisition by the Company, (III) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (IV) any acquisition by any corporation pursuant
to a transaction which complies with subclauses (A) and (B) of clause (iii) of
this Paragraph 6(b); or

 

  (ii)

such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (A) who was a member of the Board on the date of the
execution of this Agreement or

 

8

Employment Agreement



--------------------------------------------------------------------------------

 

(B) who was nominated or elected subsequent to such date by at least a majority
of the directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (B) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or

 

  (iii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company, or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the surviving,
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
through one or more other entities) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Stock and Outstanding Company Voting Securities,
respectively; and (B) no Person beneficially owns, directly or indirectly, 20%
or more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or

 

  (iv) approval by the stockholders of the Company or a complete liquidation or
dissolution of the Company.

 

  (c)

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events: (i) a material diminution in the Employee’s base salary
except as provided in Paragraph 3(d); (ii) a failure by the Company to pay
annual cash bonuses to the Employees in an amount at least equal to the most
recent annual cash bonuses paid to the Employee; (iii) a failure by the Company
to maintain in effect any material compensation or benefit plan in which the

 

9

Employment Agreement



--------------------------------------------------------------------------------

 

Employee participated immediately prior to the Change in Control, unless an
equitable arrangement has been made with respect to such plan, or a failure to
continue the Employee’s participation therein on a basis not materially less
favorable than existed immediately prior to the Change in Control; (iv) any
material diminution in the Employee’s position, duties, authorities,
responsibilities or title as in effect immediately prior to the Change in
Control; (v) any requirement by the Company that the location at which the
Employee performs his principal duties be changed to a new location outside a
radius of 25 miles from the Employee’s principal place of employment immediately
prior to the Change in Control; or (vi) the failure of the Company to obtain the
agreement, in a form reasonably satisfactory to the Employee, from any successor
to the Company to assume and agree to perform this Agreement. The Employee shall
provide notice to the Company of the existence of the condition upon which
Employee bases his claim for Good Reason within 90 days of the initial existence
of the condition. If the condition is capable of being corrected, the Company
shall have 30 days during which it may remedy the condition. If the condition is
fully remedied with such time period, the Company shall not owe the amounts
otherwise required to be paid under this Paragraph 6. The Employee’s right to
terminate his employment for Good Reason shall not be affected by his incapacity
due to physical or mental illness.

 

7. Neither the Employee nor, in the event of his death, his legal
representative, beneficiary or estate, shall have the power to transfer, assign,
mortgage or otherwise encumber in advance any of the payments provided for in
this Agreement, nor shall any payments nor assets or funds of the Company be
subject to seizure for the payment of any debts, judgments, liabilities,
bankruptcy or other actions.

 

8. Any controversy relating to this Agreement and not resolved by the Board of
Directors and the Employee shall be settled by arbitration in the City of
Boston, Commonwealth of Massachusetts, pursuant to the rules then obtaining of
JAMS, and judgment upon the award may be entered in any court having
jurisdiction, and the Board of Directors and Employee agree to be bound by the
arbitration decision on any such controversy. Unless otherwise agreed by the
parties hereto, arbitration will be by an arbitrator selected from the panel of
JAMS. The full cost of any such arbitration shall be borne by the Company.

 

9. Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or power at any other time or times by either party.

 

10. All notices or other communications hereunder shall be in writing and shall
be deemed to have been duly given when delivered personally to the Employee or
to the General Counsel of the Company or when mailed by registered or certified
mail to the other party (if to the Company, at 940 Winter Street, Waltham,
Massachusetts 02451, attention General Counsel; if to the Employee, at the last
known address of the Employee as set forth in the records of the Company).

 

10

Employment Agreement



--------------------------------------------------------------------------------

11. This Agreement has been executed and delivered and shall be construed in
accordance with the laws of the Commonwealth of Massachusetts. This Agreement is
and shall be binding on the respective legal representatives or successors of
the parties, but shall not be assignable except to a successor to the Company by
virtue of a merger, consolidation or acquisition of all or substantially all of
the assets of the Company. This Agreement constitutes and embodies the entire
understanding and agreement of the parties and, except as otherwise provided
herein, there are no other agreements or understandings, written or oral, in
effect between the parties hereto relating to the employment of the Employee by
the Company. All previous employment contracts between the Employee and the
Company or any of the Company’s present or former subsidiaries or affiliates,
including the First Restated Agreement, are hereby canceled and of no effect.
Employee shall have no duty to mitigate the amount of any payments or benefits
contemplated by this Agreement. The Company’s obligations to pay or provide the
amounts or benefits set forth in this Agreement shall not be subject to set-off,
counterclaim, recoupment, or other reduction except as expressly provided in
this Agreement.

 

12. The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to assume expressly in writing and to agree to
perform its obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain an assumption of this
Agreement prior to the effectiveness of succession shall be a breach of this
Agreement. As used in this Agreement, “the Company” shall mean the Company as
defined above and any successor to its business or assets as aforesaid which
assumes and agrees to perform this Agreement, whether by operation of law or
otherwise.

 

13. The parties intend that payments made pursuant to this Agreement be either
exempt from, or compliant with, Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), so as not to be subject to the excise
tax thereunder. Accordingly, the following provisions shall apply to payments
pursuant to this Agreement, notwithstanding any provision to the contrary
contained in this Agreement:

 

  (a) Any medical, dental, prescription drug, or other health benefits
(collectively, the “Medical Benefits”) that may be required to be provided by
the Company under Paragraphs 5 or 6 and that are provided under a so-called
“self-insured” benefit plan which is subject to Section 105(h) of the Code shall
instead be structured so that on or about the first day of each month for which
coverage is to be provided the Company shall pay to the Employee an amount in
cash sufficient to cover the Company’s share of the applicable premium for the
Medical Benefits coverage for that month. The Employee’s premium payments to the
Company for Medical Benefits shall be due on the last day of the month to which
the coverage relates. The parties intend that the first 18 months of Medical
Benefits coverage shall be exempt from the application of Section 409A, and that
any remaining payments by the Company for Medical Benefits shall be considered
in compliance with Section 409A;

 

11

Employment Agreement



--------------------------------------------------------------------------------

  (b) Any payment of “reimbursements” by the Company to the Employee, any
payment of “in-kind benefits” from the Company to the Employee, and any “direct
service recipient payments” made by the Company on the Employee’s behalf for a
“limited period of time” (in each case as those terms are used for purposes of
Section 409A) shall be exempt from the application of Section 409A;

 

  (c) Except as provided in Paragraphs 13(a) or (b) above, or Paragraph 13(e)
below, the remainder of all other payments or benefits that are to be paid or
provided by the Company to the Employee under Paragraphs 5 or 6 shall be paid or
provided in accordance with the schedules set forth in Paragraphs 5 or 6, or if
none, in accordance with the schedules set forth in the underlying employee
benefit plans and arrangements. Each payment on a payroll date and each monthly
payment under Paragraphs 5 and 6 shall be deemed to be a “separate payment” as
that term is used for purposes of Section 409A, including the exemptions from
Section 409A;

 

  (d) The payments that are to be paid by the Company to the Employee under
Paragraphs 5 or 6 which (i) will constitute payments from a “non-qualified
deferred compensation plan” as that term is used for the purposes of
Section 409A (after taking into account Paragraphs 13(a) and (b) above and any
other exemptions available under Section 409A, including without limitation
qualification as a “short term deferral” within the meaning of Section 409A),
(ii) are payable prior to the date that is 6 months after the Employee’s
“separation from service” as that term is used for purposes of Section 409A
(“Separation from Service”) (such date hereinafter referred to as the “Delayed
Payment Date”), and (iii) do not exceed two (2) times the lesser of (I) or (II)
below, shall be paid in accordance with the payment schedule that would
otherwise apply under Paragraphs 5 or 6 in the absence of the application of
Section 409A. For purposes of this Paragraph 13(d), “(I)” shall mean the sum of
the Employee’s annualized compensation based upon his annual rate of pay for
services provided to the Company for the calendar year preceding the Company’s
taxable year in which the Employee had a Separation from Service, and “(II)”
shall mean the maximum amount that may be taken into account under a qualified
plan pursuant to Section 401(a)(17) of the Code for the year in which the
Employee has a Separation from Service;

 

  (e) The payments that are otherwise scheduled to be paid to the Employee under
Paragraphs 5 or 6 prior to the Delayed Payment Date (determined without regard
to this Paragraph 13) that exceed the amount calculated under Paragraph 13(d)
above shall instead be paid by the Company to the Employee in a lump sum
(together with interest at the prime rate as published in The Wall Street
Journal on the date of Separation from Service) one day after the Delayed
Payment Date (or, if earlier, the death of the Employee); and

 

  (f)

The amount of expenses eligible for reimbursement to the Employee, and the
amount of in-kind benefits provided to the Employee, during any calendar year

 

12

Employment Agreement



--------------------------------------------------------------------------------

 

shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year.

 

  (g) The Company shall (i) have the right to deduct from any payment under this
Agreement any and all taxes determined by the Company to be applicable with
respect to such benefits and (ii) shall have the right to require the Employee
to make arrangements satisfactory to satisfy any such withholding obligation
that may not be satisfied in full by wage withholding described in (i).

 

  (h) Except as provided in Section 6(a)(iv), the Employee shall be responsible
for all taxes with respect to any payments or benefits hereunder except for the
Company’s portion of any Social Security and Medicare taxes. The Company makes
no guarantee regarding the tax treatment of the payments or benefits provided by
this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

Employment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its seal to be hereunto affixed and
these presents to be signed by its proper officers, and the Employee has
hereunto set his hand and seal this 23rd day of January, 2008, effective as of
the day and year first above written.

 

(SEAL)   PERKINELMER, INC.   By:  

/s/ G. Robert Tod

    G. Robert Tod, Chairperson,     Compensation Benefits Committee   Employee:
 

/s/ Robert F. Friel

      Robert F. Friel

 

14

Employment Agreement